16/676,417DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A telephone call was made to the office of applicant's Attorney Michael D. Schmitt on  July 15, 2022 to request if the Applicant would make a provisional election with/without traverse to prosecute the invention of Group I: Claims 95-101, and Group II: claims 102-104, 105-107 and 108-111. The Examiner did not get any response back form Attorney’s office.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I: Claims 95-101 are drawn to an integrated control system for controlling components of a setting of a healthcare environment, the integrated control system, and a server connecting to a remote healthcare environment information system, and a receiver and a transmitter for communicating data between the plurality of components of the setting, medical equipment connected to one of the plurality of components, the remote healthcare environment information system, the one or more wireless computing devices and the one or more displays as showing FIG. 2N and 2O; H04L 67/12...{specially adapted for proprietary or special-purpose networking environments, e.g. medical networks, sensor networks, networks in vehicles or remote metering networks. …}

Group II: Claims 102-104, 105-107 and 108-111 are drawn to a system for displaying standardized data received from medical apparatus. A device bridge module that manipulates data between an apparatus format for the medical apparatus and a standardized format for the computing device; and  provides the data in the standardized format for display on the computing device and provides commands from the user interface of the computing device to the device bridge module for manipulation and communication to the medical apparatus and displaying, by a view model bridge module, on a display of the second computing device, a standardized visualization of the standardized data as showing  FIG. 1A to 1J; A61B 90/30,  A61B 2090/368 {changing the image on a display according to the operator's position}.   	
 Inventions I  through II are related as subcombinations disclosed as usable together in a single combination. The subcombinations do not overlap in scope and are not obvious variants, and it is shown that at least one subcombination is separately usable. So the subcombinations are distinct. In the instant case, subcombination I has separate utility as a systems and methods of use of an integrated lighting and air plenum, a patient warming ad system, an integration system of these components into an operating room with wireless control, and systems for controlling such components, all electronic and electromechanical components of a healthcare setting
Subcombination II has separate utility the method for providing, by a processor of an electronic device, for display on a screen, a graphic representation of a plurality of surgical lights corresponding to the surgical lighting system; receiving, by the processor, from a user interface of the electronic device. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR1.104. See MPEP § 821.04(a).

Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;

the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) ; and
the prior art applicable to one invention would not likely be applicable to another invention.

	Applicant  is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
 If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
 	If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/20/2022

/ELIZABETH KASSA/
Examiner, Art Unit 2457



/YVES DALENCOURT/Primary Examiner, Art Unit 2457